TO BE PUBLISHED

                 cSupumt  lawyer to act with reasonable diligence and promptness in the representation of

 a client. Respondent violated this Rule when he failed to perform any work in

· his client's personal injury case for approximately two years until its dismissal.

 Respondent was also charged with violating SCR 3.130(1.4)(a)(3), which

 requires an attorney to keep his clients informed about the status of their case.

 Respondent violated this Rule when he failed to inform his client her personal

 injury case had been dismissed. Finally, Respondent was charged with

 violating SCR 3.130(8.l)(b), which requires a lawyer to respond to a lawful

 demand for information from a disciplinary authority. Respondent violated this

 Rule by failing to respond to the Bar Complaint. The Jefferson County Sheriffs

 Department personally served Respondent with the three-count Charge, yet he

 failed to file an Answer, and has not participated in any stage of these

 proceedings.

       This matter is not the first time Respondent has been. cited and

 disciplined for his misconduct as a practicing attorney. Recently, this Court

 found Respondent guilty of one count of violating SCR 3.130(3.4)(c) for

 knowingly disobeying an obligation under the rules of a tribunal, and one

 count of SCR 3.130(8. l)(b) for failing to respond to a lawful demand for

 information from a disciplinary authority.· Ky. Bar Assoc. v. Bader, -- S.W.3d --

 , 2017 WL 4310500 (Ky. Sept. 28, 2017). Notably, Respondent likewise failed to

 participate in that disciplinary proceeding.·, Because of his ·committed
                                                                .  .


violations,   w~   suspended Respondent from the practice of law for a period of

thirty (30) days.

                                           2
      Similarly, in 2014, Respondent received a private reprimand for the

foilowing: 1) viofa.ting SCR 3.130-1.3 by failing to file a client's bankruptcy

petition irt a timely manner; 2) violating SCR 3.130-1.4(a)(2) by failing to tell his

client that he was not filing her bankruptcy petition because she had not paid

his fee; and 3) violating SCR 3.130-1.4(a)(3) by failing to respond to his client's

requests for infonriation about her bankruptcy proceedings.

      Here~ Respondent's miscondu~t in KBA file 16-DIS-0304 in large part

mirrors that for which he has been previously disciplined, and indicates

repeated noncompliance with the rules of his chosen profession. In the case of

Ky. Bar Assoc. v. Benton, 449 S.W.3d 368 (KY: 2014), this Court exercised its

discrcrtion, pursuant to SCR 3.380, to suspend Benton indefinitely until he

appeared and accounted for his failure to answer the disciplinary charges.

Likewise, here we believe that indefinite suspension of Respondent's license to

practice law is warranted until he appears and accounts for his behavior.

      ACCORDINGLY, IT IS ORDERED THAT:
                        ..
   I. Respondent, Kenneth Joseph Bader, is      ~ound   guilty of violating SCR

      3.130(1.3), SCR 3.130(1.4)(a)(3),.and SCR 3.130(8. l)(b).

   2. Respondent is suspended from the practice of law indefinitely.

   3. As required by SCR 3.390, Respondent will, if he has not already done

      so, within 10 days after issuance of this order of suspension from the

      practice of law for more than 60 days, notify, by letter duly placed with

      the United States Postal Service, all courts or other tribunals in which he

      has matters pending, and all clients of his inability to represent them

                                         3
      and of the necessity and urgency to promptly obtain new counsel.

      Respondent shall simultaneously provide a copy of all such letters of

     · notification to the Office of Bar Counsel. Respondent shall immediately

      cancel any pending advertisements, fo the extent possible, and shall

      terminate an:y advertising activity for the duration of the term of

      suspension.

4.    Respond~nt    is instructed to   pro~ptly   take all reasonable steps to protect

      the.irtterests of his clients. He shall not, during the term of suspension,

      accept new clients o.r collect unearned fees, and he shall comply with the

      provisions of SCR 3.130-7.50(5).

5. In accordance with SCR 3.450, Respondent is directed to pay all costs

     · associated with these disciplinaxy proceedings against him, for which

      execution may issue from this Court upon finality of this Opinion and

      Order.

     All sitting. All concur.

      ENTERED: November 2, 2017.



                                         CH




                                          4